Marston, J.
Two questions are raised in this case. First, ■did the court err in submitting the case to the jury? We think not. The evidence tended to sustain the defendant’s theory, and within the rule laid down in Conely v. McDonald 40 Mich. 150, the weight and effect thereof were for the jury. Second, did Mr. Gray have authority to act in the premises ? There is some evidence tending to show that at one time he acted as agent and this does not seem to have been changed; besides no such question was raised on the trial, and it is too late to raise it here for the first time. Perrott v. Shearer 17 Mich. 48.
The judgment must be affirmed with costs.
Campbell and Cooley, JJ. concurred.